Citation Nr: 1136564	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran service connection for PTSD and for depression.  He perfected appeals of both determinations.  

In his August 2006 VA Form 9, the Veteran requested a personal hearing before a member of the Board, seated at the RO.  He was scheduled for such a hearing in February 2010; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

In a prior May 2010 decision and remand, the Board found that because the Veteran's service connection claim for depression had been previously and finally denied by VA, he must submit new and material evidence in order for it to be considered once again on the merits.  See 38 U.S.C.A. § 5108.  The Board determined that new and material evidence had been submitted by the Veteran, and it reopened and remanded his claim for additional development and reconsideration by the agency of original jurisdiction.  As the Board also denied the Veteran's claim of service connection for PTSD in the same decision, entitlement to service connection for PTSD will not be considered by the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, claimed as depression.  In its prior May 2010 decision and remand, the Board requested the Veteran be afforded a VA psychiatric examination to determine if his service-connected spinal disabilities, lumbosacral strain with spondylosis and cervical strain with degenerative changes, caused or aggravated an acquired psychiatric disability.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Pursuant to the Board's remand order, the Veteran was afforded a July 2010 VA psychiatric examination.  The examiner both reviewed the claims file and personally examined the Veteran.  Regarding the possibility of any etiological relationship between the Veteran's spinal disabilities and any current psychiatric disability, the examiner stated that while the Veteran exhibited a current diagnosis of depression, his disability was "less likely as not (less than 50/50 probability) exacerbated by [a] low back condition."  The examiner went on to state, "[i]t is a standard understanding in the bio-psycho-social model that a chronic pain condition will exacerbate any mood condition and often vice versa."  The examiner appears to suggest that while the Veteran's service-connected spinal disabilities do not exacerbate his depression, disabilities resulting in chronic pain generally do exacerbate psychiatric disabilities.  That is, the examiner's statements contradict each other, and clarification is therefore required.  

A remand order by the Board confers on the Veteran, as a matter of law, the right to full and proper compliance with the order, and this claim must thus be returned to the agency of original jurisdiction to ensure substantial compliance with the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2010 VA examination, if available, for clarification of his medical opinion within the July 2010 examination report.  The examiner is requested to clarify his statements regarding the aggravation or exacerbation of the Veteran's current depression by his service-connected spinal disabilities.  Specifically, the examiner is asked to address the following questions:

a)  Is it at least as likely as not that the Veteran's depression, or any other current psychiatric disability, was caused by any service-connected disability or disabilities?  

b)  Is it at least as likely as not that the Veteran's depression, or any other current psychiatric disability, was aggravated by any service-connected disability or disabilities?  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  

A complete rationale for all opinions expressed must be provided.  

2.  If, and only if, the July 2010 examiner is not available to provide the opinion requested above, schedule the Veteran for a VA psychiatric examination for the purpose of clarifying the nature and etiology of the Veteran's major depression, or any other current psychiatric disability.  The claims file should be made available to the examiner for review in connection with the examination.  After fully examining the Veteran and reviewing the claims file, the examiner should be asked to address the following questions: 

a)  Is it at least as likely as not that the Veteran's depression, or any other current psychiatric disability, was caused by any service-connected disability or disabilities?  

b)  Is it at least as likely as not that the Veteran's depression, or any other current psychiatric disability, was aggravated by any service-connected disability or disabilities?  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  

The report of examination should include a complete rationale for all opinions rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

